DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed 4/28/2022 has been entered.  Claims 6-10 and 21-35 remain pending in the present application. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 6, 9, 21-22, 27-28 and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over O’Farrell US 5232187 (hereinafter O’Farrell) in view of Lord US 2012/0080264 (hereinafter Lord) in view of Bancroft US 2014/0116804 (hereinafter Bancroft).

    PNG
    media_image1.png
    339
    572
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    546
    780
    media_image2.png
    Greyscale

Re. Cl. 6, O’Farrell discloses: A lightweight composite roofing support system (Fig. 1), comprising: a longitudinally-extending core member (14, Fig. 1) comprising a longitudinally- extending first roof contact side (see Fig. 1, where 20 is attached) comprising a longitudinally-extending first edge (see annotated figure 3, edge where angle a is located) and an opposed longitudinally-extending second edge (see annotated figure 3, edge where angle b is located), a longitudinally-extending second side (see Fig. 3, side where 14 points) comprising a second side working surface (see Fig. 3, surface of the side where 14 points to, the side is a working surface since it is a part of the device and is essential for the device to “work” or function, further it can receive loads and therefore is a working surface) having a second width and a longitudinally- extending second length (see Fig. 1, length extending horizontally and width extending vertically), the second side tapering toward the first edge at a first acute angle (a) from the first roof contact side (see annotated figure 3, angle a), and a longitudinally-extending third side (see flat side where 18 is in Fig. 3) comprising a third side working surface (see Fig. 3, the side shown is a working surface since it is part of the device and is essential for the device to “work” or function, , further it can receive loads and therefore is a working surface) having a third width and a longitudinally-extending third length (see Fig. 1, length extending horizontally and width extending vertically), the third side tapering toward the second edge at a second acute angle (p) from the first contact side that is different than the first acute angle (a) (see annotated figure 3, angle b; as can be seen in Fig. 3, angle a and b are different), a laterally-extending first end (see Fig. 3, where 28s are) comprising a first handle or grip (see 26, Fig. 3), and an opposed laterally-extending second end comprising a second handle or grip (see Fig. 1, opposing end where the other side of handles 26 attach; handle 26), the core member comprising a core material and a wedge-shaped lateral cross-section (see Fig. 1); and Page 2 of 11Application No. 17/163,200 Response to NFOA dated October 28, 2021 a resiliently compressible cover layer comprising a resiliently compressible cover material (Col. 2, Lines 8-10, soft sponge material), the cover layer disposed on and covering the first roof contact side, the core member and cover layer comprising a first roofing support (see Fig. 1).
Re. Cl. 9, O’Farrell discloses: the wedge-shaped lateral cross-section shape comprises a triangular (see Fig. 1), scalene trapezoidal, irregular quadrilateral, or truncated triangular shape.
Re. Cl. 21, O’Farrell discloses: the second side working surface and the third side working surface each comprise a generally continuous surface (see Fig. 3, the surfaces are generally continuous other than the presence of recess 16; the term “generally” is a term of degree, similar to “substantially” which has been held to be a broad term per MPEP 2173.05(b); furthermore the working surface with recess 16 has portions (above and below) which are entirely continuous which alternatively meet the claim language).
Re. Cl. 22, O’Farrell discloses: the generally continuous surfaces comprise a roofing worker platform configured for movement, walking, standing, crouching, kneeling, sitting, or lying down of a roofing worker (see Fig. 1, the working surfaces are flat and therefore are configured for a worker to stand on for example).
Re. Cl. 28, O’Farrell discloses: the resiliently compressible cover layer has a thickness (see Fig. 1)
Re. Cl. 30, O’Farrell discloses: the cover layer is disposed on and covering the first roof contact side by an attachment (see Fig. 1, by being attached to 14, there is inherently an attachment between 14 and 20).
Re. Cls. 6, 27-28 and 34-35, O’Farrell does not disclose that the longitudinally extending second length is greater than the second width, the longitudinally extending third length is greater than the third width, a first integral recess defining a first handle or grip, a second integral recess defining a second handle or grip (Cl. 6), the resiliently compressible cover layer comprises a polyurethane foam (Cl. 27), the thickness is in the range of 0.020 to 2.5 inches (Cl. 28) the integral first recess comprises a first recess opening in the first end and a first slot that extends inwardly from the first roof contact side and defines a first inner slot wall that bounds the first recess and the integral second recess comprises a second recess opening in the second end and a second slot that extends inwardly from the first roof contact side and defines a second inner slot wall that bounds the second recess (Cl. 34) or the integral first recess and the integral second recess are each configured to selectively engagement with/disengagement from a respective roofing support system connector (Cl. 35). Lord discloses a roof platform (Fig. 1, 7) which includes a working surface (4, Fig. 1, 7) and a first roof contact side (36, 38) that is covered with a resiliently compressible cover layer (52, Fig. 7) to engage the roof. Re. Cl. 6, Lord discloses the working surface can have various length and width dimensions (Paragraph 0022, Lines 4-15; by stating that the length and width can vary within dimensional ranges of 16-24 inches) according to which material is to be used and which scenarios the device is used in.  It is the Examiner’s position that the cited ranges encompass the claimed possibility of having the longitudinal length being greater than the width so long as the values remain within the disclosed ranges discussed in Paragraph 0022, Lines 4-15. Re. Cl. 27, Lord discloses that the resiliently compressible cover layer comprises a polyurethane foam (Paragraph 0032, Lines 5-8, closed cell polyurethane). Re. Cl. 28, Lord discloses that the resiliently compressible cover layer comprises a thickness (see vertical dimension of 52 Fig. 7) and the thickness is in the range of .020 to 2.5 inches (Paragraph 0040, Lines 5-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the O’Farrell device to be dimensioned as disclosed by Lord since Lord states that the overall dimensions of the work platform can vary depending upon the type of material from which the work platform is manufactured as well as the particular application for the adjustable roof platform unit (Paragraph 0022, Lines 4-15) and the thickness of the cover layer and material are preferable so that it is compressed fairly easily during use which ensures contact with the exposed surface of the roof without causing damage (Paragraph 0040, Lines 5-13). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the O’Farrell device to be dimensioned as disclosed by Lord as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Re. Cls. 6 and 34-35, as can be seen in Fig. 1-3, O’Farrell discloses the use of handles (26, Fig. 1-3) to carry and move the device but the combination of O’Farrell in view of Lord does not disclose a first integral recess defining a first handle or grip, a second integral recess defining a second handle or grip (Cl. 6), the integral first recess comprises a first recess opening in the first end and a first slot that extends inwardly from the first roof contact side and defines a first inner slot wall that bounds the first recess and the integral second recess comprises a second recess opening in the second end and a second slot that extends inwardly from the first roof contact side and defines a second inner slot wall that bounds the second recess (Cl. 34) or the integral first recess and the integral second recess are each configured to selectively engagement with/disengagement from a respective roofing support system connector (Cl. 35).  Re. Cl. 6, Bancroft discloses a roof supporting pad (Fig. 1 and 4c) which includes first and second ends (see Fig. 4a, where 70 points to and where 130 points to respectively) which includes first and second integral recesses defining handles or grips (see 75, Fig. 4a).  Re. Cl. 34, Bancroft discloses the integral first recess comprises a first recess opening (see annotated figure 4a) in the first end and a first slot that extends inwardly from the first roof contact side and defines a first inner slot wall that bounds the first recess and the integral second recess comprises a second recess opening in the second end and a second slot that extends inwardly from the first roof contact side and defines a second inner slot wall that bounds the second recess (see annotated figure 4a).  Re. Cl. 35, Bancroft discloses the integral first recess and the integral second recess are each configured to selectively engagement with/disengagement from a respective roofing support system connector (Paragraph 0047, Lines 11-13). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the projecting handles of O’Farrell with the integral recess handles of Bancroft since Bancroft states that such a modification provides the ability to join two or more devices together and to transport the device (Paragraph 0047, Lines 11-13) while reducing the risk that a worker may trip and stumble over projecting handles (Paragraph 0005, Lines 23-36).
Claims 7-8, 25-26 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over O’Farrell in view of Lord in view of Bancroft as applied above, and further in view of Pollock US 2020/0370315 (hereinafter Pollock).
Re. Cls. 7-8, 25-26 and 29, Lord discloses that the cover material can be a resiliently compressible polymer and polyurethane foam (Paragraph 0032, Lines 5-8) but the combination does not disclose the core material comprises rigid or substantially rigid engineering thermoset or thermoplastic polymer (Cl. 7), the core material comprises a rigid or substantially rigid expanded foam comprising polystyrene (EPS), polyethylene (EPE), polypropylene (EPP), polyurethane (EPU), or ethylene-vinyl acetate (EEVA), or a combination thereof, and the cover material comprises polyurethane (PU), polystyrene (PS), polyisocyanurate (PIR), polyethylene (PE), polypropylene (PP), poly(ethylene-vinyl acetate) (EVA), poly(vinyl chloride) (PVC), or a natural or synthetic rubber, or a combination thereof (Cl. 8), the core material comprises expanded polypropylene (EPP) or expanded ethylene-vinyl acetate (EEVA) (Cl. 25), the expanded polypropylene (EPP) or expanded ethylene-vinyl acetate (EEVA) has a density of 1.25- 12 lb./ft3. (Cl. 26) or the core material comprises expanded polypropylene (EPP) or expanded ethylene-vinyl acetate (EEVA) (Cl. 29).  Pollock discloses a roof construction tool (Fig. 1) which has a core member (100, Fig. 1) that can be made of various materials (see discussion below).  Re. Cls. 7-8,25-26 and 29 Pollock discloses the core material comprises rigid or substantially rigid engineering thermoset or thermoplastic polymer (Paragraph 0005, Lines 1-12); the core material comprises a rigid or substantially rigid expanded foam comprising polystyrene (EPS), polyethylene (EPE), polypropylene (EPP), polyurethane (EPU), or ethylene-vinyl acetate (EEVA), or a combination thereof, and the cover material comprises polyurethane (PU), polystyrene (PS), polyisocyanurate (PIR), polyethylene (PE), polypropylene (PP), poly(ethylene-vinyl acetate) (EVA), poly(vinyl chloride) (PVC), or a natural or synthetic rubber, or a combination thereof (Paragraph 0005, Lines 1-12);  the core material comprises expanded polypropylene (EPP) or expanded ethylene-vinyl acetate (EEVA) (Paragraph 0005, Lines 1-12);, the expanded polypropylene (EPP) or expanded ethylene-vinyl acetate (EEVA) has a density of 1.25- 12 lb./ft3. (Paragraph 0005, Lines 10-12); the core material comprises expanded polypropylene (EPP) or expanded ethylene-vinyl acetate (EEVA) (Paragraph 0005, Lines 1-12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the core material of O’Farrell to be the materials disclosed by Pollock since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Please note that in the instant application, Applicant has not disclosed any criticality for the claimed limitations.
Claims 10 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over O’Farrell in view of Lord in view of Bancroft as applied above, and further in view of Crookston US 2009/0249740 (hereinafter Crookston).
Re. Cls. 10 and 33, the combination of O’Farrell in view of Lord in view of Bancroft does not disclose the second side working surface and the third side working surface each comprise a non-skid surface (Cl. 10) or the second side working surface comprises a plurality of second side traction elements and the third side working surface comprises a plurality of third side traction elements (Cl. 33). Crookstone discloses a roofing wedge (see Fig. 3) which has second and third side working surfaces (20 and 24, Fig. 3) that each comprise a non-skid surface (sheathing, Paragraph 0025, Lines 1-4 and 11-12) which provide a plurality of traction elements on the working surfaces (as discussed in Paragraph 0025, the sheathing would provide elements that increase traction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the working surfaces of O’Farrell to include sheathing of Crookstone since Crookstone states that such a modification would make objects less likely to slip off the support system (Paragraph 0025, Lines 11-12).  Further, the non-slip aspect of the sheathing would enable the user to rest other items (e.g. paint brushes, rollers, etc.) on the device or even step on it to move on the roof surface if so desired. 
Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over O’Farrell in view of Lord in view of Bancroft as applied above, and further in view of Andersen US 5263551 (hereinafter Andersen).
Re. Cls. 23-24, O’Farrell discloses that the core member further comprises a fourth side (see Fig. 3, top point of triangle) but does not discloses that it extends between an tapers downwardly from the second side to the third side (Cl. 23) or the wedge shaped lateral cross-section comprises a truncated triangular or irregular quadrilateral shape (Cl. 24).  Andersen discloses a support system (10, Fig. 1a) which is intended to be used on various sloped surfaces (see Figs. 2-13) that comprises a wedge shaped lateral cross section (see Fig. 1a).  Re. Cl. 23-24, Andersen discloses a fourth side (66, Fig. 1a) that extends between an tapers downwardly from the second side (64, Fig. 1a) to the third side (28, Fig. 1b) and the wedge shaped lateral cross-section comprises a truncated triangular or irregular quadrilateral shape (see Fig. 1a)
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to modify the O’Farrell device to be of a truncated triangular shape as disclosed by Andersen since Andersen states that such a modification would enable the device to be further utilized as a step stool (Col. 3, Lines 37-38).
Claims 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over O’Farrell in view of Lord in view of Bancroft as applied above, and further in view of Poddany US 2004/0221524 (hereinafter Poddany).
Re. Cls. 31-32, as discussed above, O’Farrell discloses that the cover layer is joined to the core member (see Fig. 1-3) but is silent as to how the joint is carried out.  Therefore, the combination discussed above does not disclose the cover layer is disposed on and covering the first roof contact side by an adhesive joint (Cl. 31) or the cover layer is disposed on and covering the first roof contact side by a hot-melt adhesive (Cl. 32). Poddany discloses that it is known to use adhesive, in particular a hot-melt adhesive (170, Fig. 4a, Paragraph 0025, Lines 3-13) to join objects fastened together in a roofing support (see 6 and 4 being joined by 170, Fig. 4a). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the joint between the core and the cover layer of O’Farrell to use adhesive or hot-melt adhesive as disclosed by Poddany since Poddany states that such a modification has elastomeric properties which can withstand freeze-thaw cycles (Paragraph 0025, Lines 3-13).  Such a modification would be more durable if it were stored outside or used in cold weather elements. 
Response to Arguments
Applicant’s arguments with respect to claim 6 has been considered but are moot because the new ground of rejection does not rely on the same references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. However, in the interest of compact prosecution, the Examiner will address the arguments concerning O’Farrell below.
Re. Applicant’s argument that the working surfaces identified by the Examiner in O’Farrell are not working surfaces, the Examiner disagrees.  Applicant bases their argument on the limited discussion of the surfaces as support that they are not “working surfaces of any kind.”  However, the term “working surface” is a broad recitation which imparts little to no structure on these surfaces.  It is the Examiner’s position that the surfaces in O’Farrell are working surfaces since they effectively form supporting elements of the device and are essential for the device to “work” as designed.  Furthermore, it is the Examiner’s position that one of ordinary skill in the art would recognize them as “working surfaces” since the user can use them for various other functions such as stepping and resting objects thereon.  Applicant further contends that the Examiner is using impermissible hindsight to construe the surface as a working surface.  The Examiner disagrees with that assertion since the Examiner is merely taking the position as to what one of ordinary skill in the art would recognize these surfaces as.  As discussed above, it is the Examiner’s position that the surfaces meet the limitation “working surfaces” in various different manner and therefore Applicant’s argument is not persuasive. 
Re. Applicant’s argument that one of ordinary skill in the art would not be motivated to modify the dimensions so that the length is greater than the width, the Examiner disagrees.  Applicant argues that O’Farrell clearly illustrates that the width is greater than the width and therefore any modification would not be obvious.  However, this appears to be Applicant’s opinion since there is no supporting factual evidence which supports this claim.  O’Farrell does not disclose that the illustrated dimensions are critical or cannot be changed.  In Fact, O’Farrell explicitly states that “while certain novel features of this invention have been shown and described and are pointed out in the annexed claims, it will be understood that various omissions, substitutions and changes in the forms and details of the device illustrated and in its operation can be made by those skilled in the art without departing from the spirit of the inventio” in Col. 2, Lines 32-38. Therefore, it is the Examiner’s position that modifying the dimensions would have been obvious to one of ordinary skill based on that citation and the disclosure of Lord discussed above.  Applicant’s argument has been considered but is not persuasive since opinion absent underlying evidence is not considered persuasive. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure. Smith US 2019/0218799, Bourbonnais US 2015/0021452, Davis 2012/0085590, Hall US 2006/0226310, Miller US 6170222 and Bond US 5887406 disclose other known roofing support systems which are presented for the Applicant's consideration.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171. The examiner can normally be reached Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632